Exhibit 10.1

Execution Version

 

 

COLLATERAL TRUST AGREEMENT

dated as of April 30, 2012

among

VIASYSTEMS, INC.,

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee under the Indenture,

THE OTHER PARITY LIEN REPRESENTATIVES

FROM TIME TO TIME PARTY HERETO

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Trustee

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1   

SECTION 1.1 Defined Terms

     2   

SECTION 1.2 Rules of Interpretation

     13   

ARTICLE 2. THE TRUST ESTATE

     14   

SECTION 2.1 Declaration of Trust

     14   

SECTION 2.2 Acknowledgment of Security Interest; Collateral Shared Equally and
Ratably

     15   

ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

     15   

SECTION 3.1 Undertaking of the Collateral Trustee

     15   

SECTION 3.2 Release or Subordination of Liens

     17   

SECTION 3.3 Enforcement of Liens

     17   

SECTION 3.4 Application of Proceeds

     18   

SECTION 3.5 Powers of the Collateral Trustee

     19   

SECTION 3.6 Documents and Communications

     19   

SECTION 3.7 For Sole and Exclusive Benefit of Secured Parties

     19   

SECTION 3.8 Additional Parity Lien Debt

     19   

ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER GRANTORS

     21   

SECTION 4.1 Release of Liens on Collateral

     21   

SECTION 4.2 Delivery of Copies to Parity Lien Representatives

     23   

SECTION 4.3 Collateral Trustee not Required to Serve, File, Register or Record

     24   

SECTION 4.4 Release of Liens in Respect of Notes

     24   

ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

     24   

SECTION 5.1 No Implied Duty

     24   

SECTION 5.2 Appointment of Agents and Advisors

     24   

SECTION 5.3 Other Agreements

     25   

SECTION 5.4 Solicitation of Instructions

     25   

SECTION 5.5 Limitation of Liability

     25   

SECTION 5.6 Documents in Satisfactory Form

     25   

SECTION 5.7 Entitled to Rely

     26   

SECTION 5.8 Parity Lien Debt Default

     26   

SECTION 5.9 Actions by Collateral Trustee

     26   

SECTION 5.10 Security or Indemnity in Favor of the Collateral Trustee

     26   

SECTION 5.11 Rights of the Collateral Trustee

     27   

SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral

     27   

SECTION 5.13 Assumption of Rights, Not Assumption of Duties

     28   

SECTION 5.14 No Liability for Clean Up of Hazardous Materials

     28   

ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

     28   

SECTION 6.1 Resignation or Removal of Collateral Trustee

     28   

SECTION 6.2 Appointment of Successor Collateral Trustee

     29   

 

i



--------------------------------------------------------------------------------

SECTION 6.3 Succession

     29   

SECTION 6.4 Merger, Conversion or Consolidation of Collateral Trustee

     30   

ARTICLE 7. MISCELLANEOUS PROVISIONS

     30   

SECTION 7.1 Amendment

     30   

SECTION 7.2 Voting

     32   

SECTION 7.3 Further Assurances; Insurance

     32   

SECTION 7.4 Successors and Assigns; Third Party Beneficiaries

     33   

SECTION 7.5 Delay and Waiver

     33   

SECTION 7.6 Notices

     33   

SECTION 7.7 Notice Following Discharge of Parity Lien Obligations

     34   

SECTION 7.8 Entire Agreement

     34   

SECTION 7.9 Compensation; Expenses

     35   

SECTION 7.10 Indemnity

     36   

SECTION 7.11 Severability

     36   

SECTION 7.12 Headings

     37   

SECTION 7.13 Obligations Secured

     37   

SECTION 7.14 Governing Law

     37   

SECTION 7.15 Consent to Jurisdiction

     37   

SECTION 7.16 Waiver of Jury Trial

     37   

SECTION 7.17 Counterparts; Electronic Signatures

     38   

SECTION 7.18 Effectiveness

     38   

SECTION 7.19 Additional Grantors

     38   

SECTION 7.20 Insolvency

     39   

SECTION 7.21 Continuing Nature of this Agreement

     39   

SECTION 7.22 Rights and Immunities of Parity Lien Representatives

     39   

EXHIBIT A – Form of Collateral Trust Joinder—Additional Parity Lien Obligations

EXHIBIT B – Form of Collateral Trust Joinder—Additional Grantors

 

ii



--------------------------------------------------------------------------------

COLLATERAL TRUST AGREEMENT

This COLLATERAL TRUST AGREEMENT, dated as of April 30, 2012 (this “Agreement”),
is entered into by and among Viasystems, Inc. a Delaware corporation (the
“Company”), the direct or indirect subsidiaries of the Company listed in the
signature pages hereto (collectively, the “Guarantors”), each Additional Grantor
(together with the Company and the Guarantors, the “Grantors”, and each, a
“Grantor”), Wilmington Trust, National Association, as trustee (in such
capacity, together with its successors and assigns in such capacity, the “Notes
Trustee”) under the Indenture referred to below, the other Parity Lien
Representatives from time to time party hereto, and Wilmington Trust, National
Association, as collateral trustee (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Trustee”) for the
Secured Parties.

RECITALS

The Company intends to issue 7.875% senior secured notes due 2019 (together with
any additional notes issued under the Indenture, the “Notes”) in an aggregate
principal amount of $550.0 million pursuant to an Indenture, dated as of the
date hereof (as amended, amended and restated, supplemented or otherwise
modified and in effect from time to time, the “Indenture”), among the Company,
the other Grantors party thereto from time to time and the Notes Trustee.

The Company and the Guarantors intend to secure permitted Priority Lien
Obligations on a first priority basis and, subject to such priority, intend to
secure the Obligations under the Indenture and the other Note Documents and any
future Parity Lien Obligations, with Liens on all current and future Collateral
to the extent that such Liens have been provided for in the applicable Parity
Lien Security Documents.

This Agreement sets forth the terms on which each Secured Party has appointed
(or will appoint) the Collateral Trustee to act as the collateral trustee for
the current and future Secured Parties to receive, hold, maintain, administer
and distribute the Collateral at any time delivered to the Collateral Trustee or
the subject of the Parity Lien Security Documents (subject to, at any time when
any Priority Lien Debt is outstanding, the provisions of the Intercreditor
Agreement), and to enforce the Parity Lien Security Documents and (if
applicable) the Intercreditor Agreement and all interests, rights, powers and
remedies of the Collateral Trustee with respect thereto or thereunder and the
proceeds thereof.

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

AGREEMENT

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

SECTION 1.1 Defined Terms.

The following terms will have the following meanings:

“Act of Required Debtholders” means, as to any matter at any time, a direction
in writing delivered to the Collateral Trustee by or with the written consent of
the holders of Parity Lien Obligations constituting Required Debtholders,
accompanied (if requested by the Collateral Trustee) by an indemnity or security
satisfactory to the Collateral Trustee sufficient to protect it against any and
all costs, losses, liabilities and expenses that may be incurred by it by reason
of taking or continuing to take such direction.

“Additional Grantor” has the meaning assigned to such term in Section 7.19.

“Additional Parity Lien Debt” has the meaning assigned to such term in
Section 3.8(b)(i).

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” shall have
correlative meanings.

“Agreement” has the meaning assigned to such term in the preamble.

“Banking Product Obligations” means, with respect to the Company or any other
Grantor, any obligations of the Company or such other Grantor owed to any Person
in respect of treasury management services (including, without limitation,
services in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depositary, information reporting, lock box and stop payment
services), commercial credit card and merchant card services, stored value card
services, other cash management services, or lock box leases and other banking
products or services related to any of the foregoing.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time, and any successor statute.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

 

2



--------------------------------------------------------------------------------

“Cash Equivalents” means:

United States dollars;

(i) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;

(ii) certificates of deposit and eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding one year and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of $250.0
million and a Thomson Bank Watch Rating of “B” or better;

(iii) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

(iv) commercial paper having one of the two highest ratings obtainable from
Moody’s Investors Service, Inc. or Standard & Poor’s Rating Services and, in
each case, maturing within one year after the date of acquisition;

(v) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition;

(vi) currency other than United States dollars held from time to time in the
ordinary course of business;

(vii) securities issued or directly and fully guaranteed by a sovereign nation
or any agency thereof (provided that the full faith and credit of such sovereign
nation is pledged in support thereof) in which the Company and/or its Restricted
Subsidiaries (as defined in the Indenture) are conducting business having
maturities of not more than one year from the date of acquisition; and

(viii) investments of the type and maturity described in clauses (3) through
(5) of this definition of foreign obligors, which investments or obligors
satisfy the requirements and have ratings described in such clauses.

“Collateral” means all properties and assets (other than the Escrow Collateral,
the Escrow Agreement and any interest therein) of the Company and the other
Grantors now owned or hereafter acquired in which Liens have been granted to the
Collateral Trustee to secure the Parity Lien Obligations, and shall exclude any
properties and assets in which the Collateral Trustee is required to release its
Liens pursuant to Section 3.2; provided that, if such Liens are required to be
released as a result of the sale, transfer or other disposition of any
properties or

 

3



--------------------------------------------------------------------------------

assets of the Company or any other Grantor, such assets or properties will cease
to be excluded from the Collateral if the Company or any other Grantor
thereafter acquires or reacquires such assets or properties. For the avoidance
of doubt, the parties hereto acknowledge and agree that Escrow Collateral shall
not constitute Collateral.

“Collateral Trustee” has the meaning assigned to such term in the preamble.

“Collateral Trust Joinder” means (a) with respect to the provisions of this
Agreement relating to any Additional Parity Lien Debt or Parity Lien Obligations
of the type described in clauses (a) and (b) of the definition thereof, an
agreement substantially in the form of Exhibit A and (b) with respect to the
provisions of this Agreement relating to the addition of additional Grantors, an
agreement substantially in the form of Exhibit B.

“Company” has the meaning assigned to such term in the preamble.

“Covenant Defeasance” has the meaning assigned to such term in the Indenture.

“Credit Agreement” means the Loan and Security Agreement dated as of
February 16, 2010 (as amended, amended and restated, replaced, extended,
renewed, refinanced, supplemented or otherwise modified from time to time),
among Viasystems Technologies Corp, L.L.C., a Delaware limited liability
company, Viasystems Corporation (f/k/a Merix Corporation), an Oregon
corporation, as Borrowers (as defined therein), each of the Guarantors (as
defined therein) party thereto from time to time, each of the Lenders (as
defined therein) party thereto from time to time and Wells Fargo Capital
Finance, LLC, successor by merger to Wachovia Capital Finance Corporation (New
England), in its capacity as Agent (as defined therein).

“Discharge of Parity Lien Obligations” means the occurrence of all of the
following:

(a) termination or expiration of all commitments to extend credit that would
constitute Parity Lien Debt;

(b) payment in full in cash of the principal of and interest and premium (if
any) on all Parity Lien Debt (other than any undrawn letters of credit);

(c) discharge or cash collateralization (at the lower of (i) 105% of the
aggregate undrawn amount and (ii) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable Parity Lien
Document) of all outstanding letters of credit constituting Parity Lien Debt;
and

(d) payment in full in cash of all other Parity Lien Obligations that are
outstanding and unpaid at the time the Parity Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at such time).

“Escrow Agreement” means the Escrow and Security Agreement, dated as of the date
hereof, among Wilmington Trust, National Association, in its capacities as
Escrow Agent (as defined therein) and as Trustee (as defined therein), and the
Company.

 

4



--------------------------------------------------------------------------------

“Escrow Collateral” has the meaning assigned to such term in the Escrow
Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants, the
opinions and pronouncements of the Public Company Accounting Oversight Board and
in the statements and pronouncements of the Financial Accounting Standards Board
or in such other statements by such other entity as have been approved by a
significant segment of the accounting profession, which are in effect on the
date of the Indenture.

“Grantor” and “Grantors” have the respective meanings assigned to such terms in
the preamble.

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Guarantors” has the meaning assigned to such term in the preamble.

“Hedge Agreement” means any agreement evidencing Hedging Obligations.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

(a) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(b) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(c) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(a) in respect of borrowed money;

(b) evidenced by or issued in exchange for bonds (other than performance bonds),
notes, debentures or similar instruments (or reimbursement agreements in respect
thereof);

(c) in respect of banker’s acceptances;

(d) representing Capital Lease Obligations;

 

5



--------------------------------------------------------------------------------

(e) in respect of letters of credit or other similar instruments (or
reimbursement agreements in respect thereof) (other than obligations with
respect to letters of credit securing obligations (other than obligations
described in clauses (a), (b) and (d)) entered into in the ordinary course of
business of such Person to the extent that such letters of credit are not drawn
upon or, if and to the extent drawn upon, such drawing is reimbursed no later
than the third Business Day following receipt by such Person of a demand for
reimbursement following payment on the letter of credit);

(f) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

(g) representing any Hedging Obligations;

in each case, if and to the extent any of the preceding items described in
clauses (a) through (g) (other than letters of credit and Hedging Obligations)
would appear as a liability upon a balance sheet of the specified Person
prepared in accordance with GAAP.

In addition, the term “Indebtedness” includes all Indebtedness of others secured
by a Lien on any asset of the specified Person (whether or not such Indebtedness
is assumed by the specified Person) and, to the extent not otherwise included,
the Guarantee by the specified Person of any Indebtedness of any other Person.
Indebtedness shall be calculated without giving effect to the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under the Indenture or any other Second Lien
Document as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness.

“Indemnified Liabilities” means any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, taxes, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, performance, administration or enforcement of this Agreement, the
Intercreditor Agreement or any of the Parity Lien Security Documents, including
any of the foregoing relating to the use of proceeds of any Parity Lien Debt or
the violation of, noncompliance with or liability under, any law applicable to
or enforceable against the Company, any other Grantor or any of their respective
subsidiaries or any of the Collateral and all reasonable costs and expenses
(including reasonable fees and expenses of legal counsel selected by the
Indemnitee) incurred by any Indemnitee in connection with any claim, action,
investigation or proceeding in any respect relating to any of the foregoing,
whether or not suit is brought.

“Indemnitee” has the meaning assigned to such term in Section 7.10(a).

“Indenture” has the meaning assigned to such term in the recitals.

“Insolvency or Liquidation Proceeding” means:

(a) any case commenced by or against the Company or any other Grantor under the
Bankruptcy Code, or any similar federal or state law for the relief of debtors,
any other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or

 

6



--------------------------------------------------------------------------------

liabilities of the Company or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Company or any other Grantor or any
similar case or proceeding relative to the Company or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency
unless otherwise unless otherwise permitted by the Parity Lien Documents;

(c) any proceeding seeking the appointment of a trustee, receiver, liquidator,
custodian or other insolvency official with respect to the Company or any other
Grantor or any of their respective assets;

(d) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims; or

(e) any analogous procedure or step in any jurisdiction.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, among the Company, the other Grantors (as defined therein) party
thereto from time to time, Wells Fargo Capital Finance, LLC, successor by merger
to Wachovia Capital Finance Corporation (New England), in its capacity as the
First Lien Collateral Agent (as defined therein) for the First Lien Claimholders
(as defined therein) and Wilmington Trust, National Association, in its capacity
as the Collateral Trustee (as defined therein) for the Second Lien Claimholders
(as defined therein), as amended, supplemented, modified, restated, renewed or
replaced (whether upon or after termination or otherwise), in whole or in part
from time to time, in accordance with the terms of Section 7.1 and the
Intercreditor Agreement.

“Legal Defeasance” has the meaning assigned to such term in the Indenture.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement (but not a consignment
in the ordinary course of business), any lease in the nature thereof, any option
or other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction.

“Lien Sharing and Priority Confirmation” means, as to any Series of Parity Lien
Debt, the written agreement of the holders of such Series of Parity Lien Debt,
for the benefit of all present and future holders of Parity Lien Obligations:

(a) that all Parity Lien Obligations will be and are secured equally and ratably
by all Liens at any time granted by the Company or any other Grantor to secure
any Obligations in respect of such Series of Parity Lien Debt, whether or not
upon property otherwise constituting Collateral, and that all such Liens will be
enforceable by the Collateral Trustee for the benefit of all holders of Parity
Lien Obligations equally and ratably;

 

7



--------------------------------------------------------------------------------

(b) that the holders of Obligations in respect of such Series of Parity Lien
Debt are bound by the provisions of this Agreement and (if applicable) the
Intercreditor Agreement, including the provisions relating to the ranking of
Liens and the order of application of proceeds from enforcement of Liens; and

(c) consenting to the terms of this Agreement and (if applicable) the
Intercreditor Agreement and the Collateral Trustee’s performance of, and
directing the Collateral Trustee to perform, its obligations under this
Agreement and (if applicable) the Intercreditor Agreement.

“Note Documents” means, collectively, the Indenture, the Notes, the Note
Guarantees, the Parity Lien Security Documents and each of the other agreements,
documents and instruments providing for or evidencing any Note Obligation, any
other document or instrument executed or delivered at any time in connection
with any Note Obligation, including pursuant to the Parity Lien Security
Documents, and any intercreditor or joinder agreement among holders of Note
Obligations (or binding upon one or more of them through their representatives),
to the extent such are effective at the relevant time, as each may be amended,
restated, supplemented, modified, renewed or extended from time to time.

“Note Guarantees” has the meaning assigned to such term in the Indenture.

“Note Obligations” means the Notes issued under the Indenture and all
Obligations in respect thereof.

“Notes” has the meaning assigned to such term in the recitals.

“Notes Trustee” has the meaning assigned to such term in the recitals.

“Obligations” means any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
any indenture, credit agreement or other similar agreement, even if such
interest is not enforceable, allowable or allowed as a claim in such
proceeding), penalties, premium (if any), fees, indemnifications,
reimbursements, expenses, damages and other liabilities or obligations payable
under the documentation governing any Indebtedness.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Senior Vice President, any Vice President or any Assistant Vice
President of such Person.

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by two Officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, including:

 

8



--------------------------------------------------------------------------------

(a) a statement that the Person making such certificate has read such covenant
or condition and understands the provisions and the definitions relating
thereto;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

“Parity Lien Debt” means:

(a) the Notes issued under the Indenture; and

(b) other Indebtedness (including letters of credit and reimbursement
obligations with respect thereto, but excluding Hedging Obligations) of the
Company that is secured equally and ratably with the Notes and that was
permitted to be incurred and so secured under the Indenture and each other
applicable Parity Lien Document; provided, in the case of any Indebtedness
referred to in this clause (b), that:

(i) on or before the date on which such Indebtedness is incurred by the Company,
such Indebtedness is designated by the Company, in an Officers’ Certificate
delivered to the Notes Trustee, each other Parity Lien Representative and the
Collateral Trustee, as “Parity Lien Debt” for the purposes of the Parity Lien
Documents and in which the Company certifies that such Parity Lien Debt was
permitted to be incurred and so secured under the Indenture and each other
applicable Parity Lien Document; provided that no Indebtedness may be designated
as, or otherwise constitute, both Priority Lien Debt and Parity Lien Debt;

(ii) the Company has delivered a Collateral Trust Joinder that includes a Lien
Sharing and Priority Confirmation, duly executed by the representative of the
holders of such Indebtedness; and

(iii) all requirements set forth in this Agreement as to the confirmation, grant
or perfection of the Collateral Trustee’s Lien to secure such Indebtedness or
Obligations in respect thereof are satisfied (and the satisfaction of such
requirements and the other provisions of this clause (iii) will be conclusively
established if the Company delivers to the Collateral Trustee an Officers’
Certificate stating that such requirements and other provisions have been
satisfied and that such Indebtedness is “Parity Lien Debt”).

“Parity Lien Debt Default” means the occurrence of any of the following:

 

9



--------------------------------------------------------------------------------

(a) an “Event of Default” under and as defined in the Indenture; or

(b) any event or condition which, under the terms of any indenture, credit
agreement or other similar agreement governing any other Series of Parity Lien
Debt, causes, or permits holders of Parity Lien Debt outstanding thereunder
(with or without the giving of notice or lapse of time, or both, and whether or
not notice has been given or time has lapsed) to cause, the Parity Lien Debt
outstanding thereunder to become immediately due and payable.

“Parity Lien Documents” means, collectively, the Note Documents and any
additional indenture, credit agreement or other similar agreement governing each
Series of Parity Lien Debt and any document granting a Lien in favor of such
Parity Lien Debt, including, without limitation, the Parity Lien Security
Documents, to the extent such are effective at the relevant time, as each may be
amended, restated, supplemented, modified, renewed or extended from time to
time.

“Parity Lien Obligations” means Parity Lien Debt and all related Obligations,
together with (a) Banking Product Obligations of any Grantor relating to
services provided to any Grantor that are secured, or intended to be secured, by
the Parity Lien Security Documents if the provider of such Banking Product
Obligations has delivered a Collateral Trust Joinder countersigned by the
Company that includes a Lien Sharing and Priority Confirmation and a designation
by the Company of such Banking Product Obligations as “Parity Lien Obligations”
for the purposes of the Parity Lien Documents, and (b) Hedging Obligations (and
any Guarantees of such Hedging Obligations) that are secured, or intended to be
secured, under the Parity Lien Security Documents if the provider of such
Hedging Obligations has delivered a Collateral Trust Joinder countersigned by
the Company that includes a Lien Sharing and Priority Confirmation and a
designation by the Company of such Hedging Obligations as “Parity Lien
Obligations” for the purposes of the Parity Lien Documents; provided that no
Banking Product Obligations and no Hedging Obligations may be designated as, or
otherwise constitute, both Priority Lien Obligations and Parity Lien
Obligations.

“Parity Lien Representative” means (a) in the case of the Notes, the Notes
Trustee, or (b) in the case of any other Series of Parity Lien Debt, any agent
or trustee for or other representative of the lenders or holders of Obligations,
as applicable, under such Series of Parity Lien Debt, who (i) maintains the
transfer register for such Series of Parity Lien Debt and is appointed as a
representative of such Series of Parity Lien Debt (for purposes related to the
administration of the security documents) pursuant to the indenture, credit
agreement or other similar agreement governing such Series of Parity Lien Debt,
together with its successors and permitted assigns, and (ii) has executed a
Collateral Trust Joinder.

“Parity Lien Security Documents” means, collectively, this Agreement, the
Security Agreement, each Collateral Trust Joinder (including each Lien Sharing
and Priority Confirmation contained therein) and all security agreements, pledge
agreements, collateral assignments, mortgages, collateral agency agreements,
control agreements, deeds of trust or other grants or transfers for security
executed and delivered by the Company or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Trustee,
for the benefit of any Secured Parties, in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time, in
accordance with its terms and Section 7.1. For the avoidance of doubt, the
parties hereto acknowledge and agree that the Escrow Agreement is not a Parity
Lien Security Document.

 

10



--------------------------------------------------------------------------------

“Permitted Liens” has the meaning assigned to such term in the Indenture.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Priority Lien Collateral Agent” means the Person, if any, party to the
Intercreditor Agreement in the capacity of “First Lien Collateral Agent”,
together with its successors and permitted assigns.

“Priority Lien Debt” means:

(a) Indebtedness under the Credit Agreement; and

(b) other Indebtedness (including letters of credit and reimbursement
obligations with respect thereto) incurred by the Company or any of the other
Grantors secured by a Lien on Collateral that is senior in priority to the Liens
on such Collateral granted to the Collateral Trustee pursuant to the Parity Lien
Security Documents, which Indebtedness was permitted to be incurred and so
secured under the Indenture and each other applicable Parity Lien Document;
provided that on or before the date on which such Indebtedness is incurred by
the Company or any such other Grantor:

(i) such Indebtedness is designated by the Company, in an Officers’ Certificate
delivered to each Parity Lien Representative and the Collateral Trustee, as
“Priority Lien Debt” for the purposes of the Parity Lien Documents; provided
that no Indebtedness may be designated as, or otherwise constitute, both
Priority Lien Debt and Parity Lien Debt; and

(ii) the collateral agent or other representative with respect to such
Indebtedness (together with the Collateral Trustee, the Company and each other
applicable Grantor) has duly executed and delivered an Intercreditor Agreement
as Priority Lien Collateral Agent (or, if the Intercreditor Agreement is then in
effect, an Intercreditor Agreement Joinder (as defined therein)).

“Priority Lien Obligations” means Priority Lien Debt and all related
Obligations, together with (a) Banking Product Obligations of any Grantor
relating to services provided to any Grantor that are secured, or intended to be
secured, on a pari passu basis with Priority Lien Debt pursuant to a Lien
granted in favor of the Priority Lien Collateral Agent under the “First Lien
Credit Agreement” or the “First Lien Collateral Documents” (as such terms are
defined in the Intercreditor Agreement) and (b) Hedging Obligations (and any
Guarantees of such Hedging Obligations) that by the terms of the “First Lien
Documents” (as defined in the Intercreditor Agreement) are secured, or intended
to be secured, on an equal and ratable basis with Priority Lien Debt.

“Required Debtholders” means, at any time, holders of Parity Lien Obligations
owed or holding more than 50% of the aggregate sum of, without duplication:
(a) the aggregate

 

11



--------------------------------------------------------------------------------

outstanding principal amount of Parity Lien Debt (including the face amount of
outstanding letters of credit whether or not then available or undrawn) and
(b) the aggregate unfunded commitments to extend credit that, when funded, would
constitute Parity Lien Debt; provided, however, that after (i) the termination
or expiration of all commitments to extend credit that would constitute Parity
Lien Debt, (ii) the payment in full in cash of the principal of and interest and
premium (if any) on all Parity Lien Debt (other than any undrawn letters of
credit), (iii) the discharge or cash collateralization (at the lower of (A) 105%
of the aggregate undrawn amount and (B) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Parity
Lien Documents) of all outstanding letters of credit constituting Parity Lien
Debt, and (iv) the payment in full in cash of all other Parity Lien Obligations
other than any Parity Lien Obligations consisting of Hedging Obligations and
Banking Product Obligations, the term “Required Debtholders” will mean the
holders of more than 50% of the sum of the aggregate “settlement amount” (or
similar term) (as defined in the applicable Hedge Agreement relating to Parity
Lien Obligations consisting of a Hedging Obligation) or, with respect to any
such Hedge Agreement that has been terminated in accordance with its terms, the
amount then due and payable (including any termination payments then due) under
such Hedge Agreement, under all Hedge Agreements relating to Parity Lien
Obligations consisting of Hedging Obligations; provided that the “settlement
amount” (or similar term) as of the last Business Day of the month preceding any
date of determination shall be calculated by the appropriate swap counterparties
and reported to the Collateral Trustee upon request; provided, further, that any
Hedging Obligation with a “settlement amount” (or similar term) that is a
negative number shall be disregarded for purposes of all calculations required
by the term “Required Debtholders”. For purposes of this definition, (A) votes
will be determined in accordance with the provisions of Section 7.2 and (B) any
Parity Lien Debt registered in the name of, or owned or held by the Company, any
other Grantor or any of their respective Affiliates will be deemed not to be
outstanding to the extent known by the applicable Parity Lien Representative or
the Collateral Trustee.

“Secured Parties” means, at any relevant time, the holders of Parity Lien
Obligations at that time, including, without limitation, the Collateral Trustee,
the Notes Trustee, each other Parity Lien Representative and the holders of
Notes.

“Security Agreement” means the Pledge and Security Agreement, dated as of the
date hereof, among the Company, the Guarantors, the other Grantors from time to
time party thereto and the Collateral Trustee, as amended, supplemented,
restated, renewed, refunded, replaced, restructured, repaid, refinanced or
otherwise modified from time to time.

“Series of Parity Lien Debt” means, severally, the Notes and each other issue or
series of Parity Lien Debt for which a single transfer register is maintained.

“Trust” has the meaning assigned to such term in Section 2.1.

“Trust Estate” has the meaning assigned to such term in Section 2.1.

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

 

12



--------------------------------------------------------------------------------

SECTION 1.2 Rules of Interpretation.

(a) All terms used in this Agreement that are defined in Article 1, 8 or 9, as
the case may be, of the UCC and not otherwise defined herein have the meanings
assigned to them in Article 1, 8 or 9, as the case may be, of the UCC.

(b) Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.

(c) The use in this Agreement or any of the other Parity Lien Security Documents
of the word “include” or “including,” when following any general statement, term
or matter, will not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but will be deemed to refer to all other items or matters
that fall within the broadest possible scope of such general statement, term or
matter. The word “will” shall be construed to have the same meaning and effect
as the word “shall.” The definitions set forth herein shall apply equally to
both the singular and plural forms of the terms defined.

(d) References to “Sections,” “clauses,” “recitals” and the “preamble” will be
to Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” will be to Exhibits to this Agreement unless otherwise specifically
provided.

(e) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Indenture (including any definition contained therein) shall be
deemed to be a reference to such section, clause, paragraph, definition or other
provision as in effect on the date of this Agreement; provided that any
reference to any such section, clause, paragraph or other provision shall refer
to such section, clause, paragraph or other provision of the Indenture
(including any definition contained therein) as amended or modified from time to
time if such amendment or modification has been (i) made in accordance with the
Indenture and (ii) approved by an Act of the Required Debtholders in a writing
delivered to each Parity Lien Representative and the Collateral Trustee.
Notwithstanding the foregoing, whenever any term used in this Agreement is
defined or otherwise incorporated by reference to the Indenture, such reference
shall be deemed to have the same effect as if such definition or term had been
set forth herein in full and such term shall continue to have the meaning
established pursuant to the Indenture notwithstanding the termination or
expiration of the Indenture or redemption of all Obligations evidenced thereby.

 

13



--------------------------------------------------------------------------------

(f) This Agreement and the other Parity Lien Security Documents will be
construed without regard to the identity of the party who drafted it and as
though the parties participated equally in drafting it. Consequently, each of
the parties acknowledges and agrees that any rule of construction that a
document is to be construed against the drafting party will not be applicable
either to this Agreement or the other Parity Lien Security Documents.

(g) In the event of any conflict between any terms and provisions set forth in
this Agreement and those set forth in any other Parity Lien Security Document,
the terms and provisions of this Agreement shall supersede and control the terms
and provisions of such other Parity Lien Security Document.

ARTICLE 2. THE TRUST ESTATE

SECTION 2.1 Declaration of Trust.

To secure the payment and performance of the Parity Lien Obligations and in
consideration of the mutual agreements set forth in this Agreement, the Company
and each other Grantor hereby grants to the Collateral Trustee, and the
Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of all present and future Secured Parties, all of the
Company’s or such other Grantor’s right, title and interest in, to and under all
Collateral granted to the Collateral Trustee under any Parity Lien Security
Document for the benefit of the Secured Parties, together with all of the
Collateral Trustee’s right, title and interest in, to and under the Parity Lien
Security Documents and (if applicable) under the Intercreditor Agreement, and
all interests, rights, powers and remedies of the Collateral Trustee thereunder
or in respect thereof and all cash and non-cash proceeds thereof (collectively,
the “Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Trust Estate in trust for the benefit solely and exclusively of all
present and future Secured Parties as security for the payment of all present
and future Parity Lien Obligations (the “Trust”).

Notwithstanding the foregoing, if at any time:

(a) all Liens securing the Parity Lien Obligations have been released as
provided in Section 4.1;

(b) the Collateral Trustee holds no other property in trust as part of the Trust
Estate;

(c) Discharge of Parity Lien Obligations has occurred; and

(d) the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Parity Lien Documents and that
the Company and the other Grantors are not required by any Parity Lien Document
to grant any Lien upon any property,

then the Trust arising hereunder will terminate, except that all provisions set
forth in Sections 7.9 and 7.10 that are enforceable by the Collateral Trustee or
any of its co-trustees or agents (whether in an individual or representative
capacity) will remain enforceable in accordance with their terms.

 

14



--------------------------------------------------------------------------------

The parties further declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.

SECTION 2.2 Acknowledgment of Security Interest; Collateral Shared Equally and
Ratably.

(a) Each of the Notes Trustee, for itself and on behalf of each holder of Notes,
and each other Parity Lien Representative, for itself and on behalf of each
holder of Parity Lien Debt represented by it, acknowledges and agrees that,
pursuant to the Parity Lien Security Documents, each of the Grantors has granted
to the Collateral Trustee, for the benefit of the Secured Parties, a security
interest in all such Grantor’s rights, title and interest in, to and under the
Collateral to secure the payment and performance of all present and future
Parity Lien Obligations. Each of the Notes Trustee, for itself and on behalf of
each holder of Notes, and each other Parity Lien Representative, for itself and
on behalf of each holder of Parity Lien Debt represented by it, acknowledges and
agrees that, pursuant to the Parity Lien Security Documents, the aforementioned
security interest granted to the Collateral Trustee, for the benefit of the
Secured Parties, shall for all purposes and at all times secure the Note
Obligations and all other Parity Lien Obligations (if any) on an equal and
ratable basis.

(b) The Collateral Trustee and its successors and assigns under this Agreement
will act for the benefit solely and exclusively of all present and future
Secured Parties and will hold the Collateral and the Liens thereon as security
for the payment and performance of all present and future Parity Lien
Obligations, in each case, under terms and conditions of this Agreement, (if
applicable) the Intercreditor Agreement and the Parity Lien Security Documents.

ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

SECTION 3.1 Undertaking of the Collateral Trustee.

(a) Each Secured Party (acting through the Notes Trustee or its applicable
Parity Lien Representative, as applicable) hereby appoints the Collateral
Trustee to serve as collateral trustee hereunder on the terms and conditions set
forth herein. Subject to, and in accordance with, this Agreement, including
without limitation Section 5.3, and (if applicable) the Intercreditor Agreement,
the Collateral Trustee will, as collateral trustee, for the benefit solely and
exclusively of the present and future Secured Parties:

(i) accept, enter into, hold, maintain, administer and enforce the Intercreditor
Agreement (if applicable) and all Parity Lien Security Documents, including all
Collateral subject thereto, and all Liens created thereunder, perform its
obligations under the Intercreditor Agreement (if applicable) and the Parity
Lien Security Documents and protect, exercise and enforce the interests, rights,
powers and remedies granted or available to it under, pursuant to or in
connection with the Intercreditor Agreement (if applicable) and the Parity Lien
Security Documents;

 

15



--------------------------------------------------------------------------------

(ii) upon the occurrence of a Parity Lien Debt Default or as directed by an Act
of Required Debtholders, take all lawful and commercially reasonable actions
permitted under the Intercreditor Agreement (if applicable) and the Parity Lien
Security Documents that it may deem necessary or advisable to protect or
preserve its interest in the Collateral subject thereto and such interests,
rights, powers and remedies;

(iii) deliver and receive notices pursuant to the Intercreditor Agreement (if
applicable) and the Parity Lien Security Documents;

(iv) sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Parity Lien
Security Documents and its other interests, rights, powers and remedies, in each
case, as directed by an Act of Required Debtholders;

(v) remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Parity Lien Security Documents or any of
its other interests, rights, powers or remedies;

(vi) execute and deliver amendments to the Parity Lien Security Documents as
from time to time authorized pursuant to Section 7.1, accompanied by an
Officers’ Certificate delivered pursuant to, and in accordance with,
Section 7.1;

(vii) release any Lien granted to it by any Parity Lien Security Document upon
any Collateral if and as required by Section 4.1; and

(viii) enter into the Intercreditor Agreement, and thereafter perform its
obligations and protect, exercise and enforce its interest, rights, powers and
remedies thereunder.

(b) Each party to this Agreement acknowledges and consents to the undertaking of
the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
(other than actions as necessary to prove, protect or preserve the Liens
securing the Parity Lien Obligations, which it shall be permitted, but shall be
under no obligation, to undertake unless directed by an Act of Required
Debtholders) unless and until it shall have been directed by an Act of Required
Debtholders and then only in accordance with the provisions of this Agreement.

 

16



--------------------------------------------------------------------------------

(d) Each party to this Agreement acknowledges and agrees that the payment and
satisfaction of all of the Parity Lien Obligations will be secured equally and
ratably by the Liens established in favor of the Collateral Trustee for the
benefit of the Secured Parties.

(e) Notwithstanding anything to the contrary contained in this Agreement,
(i) neither the Grantors nor their respective Affiliates may act as Collateral
Trustee, (ii) no Person serving as Priority Lien Collateral Agent may also serve
as Collateral Trustee and (iii) no Person serving as Parity Lien Representative
may also serve as Collateral Trustee, unless such Person serves as Parity Lien
Representative for each Series of Parity Lien Debt then outstanding.

SECTION 3.2 Release or Subordination of Liens.

The Collateral Trustee will not release or subordinate any Lien of the
Collateral Trustee or consent to the release or subordination of any Lien of the
Collateral Trustee, except:

(a) as directed by an Act of Required Debtholders accompanied by an Officers’
Certificate to the effect that the release or subordination was permitted by
each applicable Parity Lien Document;

(b) as required by Article 4;

(c) as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction; or

(d) for the subordination of the Liens on the Collateral securing the Parity
Lien Obligations to the Liens on the Collateral securing any Priority Lien
Obligations to the extent required by the Intercreditor Agreement.

SECTION 3.3 Enforcement of Liens.

If the Collateral Trustee at any time receives written notice from a Parity Lien
Representative or the Company stating that a Parity Lien Debt Default entitling
the Collateral Trustee to foreclose upon, collect or otherwise enforce its Liens
under a Parity Lien Security Document has occurred and is continuing, the
Collateral Trustee will promptly deliver written notice thereof to each Parity
Lien Representative. Thereafter, subject to the provisions of the Intercreditor
Agreement, the Collateral Trustee may await direction by an Act of Required
Debtholders and will act, or decline to act, as directed by an Act of Required
Debtholders, in the exercise and enforcement of the Collateral Trustee’s
interests, rights, powers and remedies in respect of the Collateral or under the
Parity Lien Security Documents or applicable law and, following the initiation
of such exercise of remedies, the Collateral Trustee will act, or decline to
act, with respect to the manner of such exercise of remedies as directed by an
Act of Required Debtholders. Unless it has been directed to the contrary by an
Act of Required Debtholders, the Collateral Trustee in any event may (but will
not be obligated to) take or refrain from taking such action with respect to any
default under any applicable Parity Lien Document as it may deem advisable and
in the best interest of the holders of Parity Lien Obligations.

 

17



--------------------------------------------------------------------------------

SECTION 3.4 Application of Proceeds.

(a) If any Collateral is sold or otherwise realized upon by the Collateral
Trustee in connection with any foreclosure, collection or other enforcement of
Liens granted to the Collateral Trustee pursuant to the Parity Lien Security
Documents, the proceeds received by the Collateral Trustee from such
foreclosure, collection or other enforcement will be distributed by the
Collateral Trustee in the following order of application:

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with, and pursuant
to the terms of, any Parity Lien Security Document;

SECOND, to the Notes Trustee and each other Parity Lien Representative (if any)
for application to the payment of all outstanding Notes and other Parity Lien
Debt and any other Parity Lien Obligations that are then due and payable in such
order as may be provided in the applicable Parity Lien Documents in an amount
sufficient to pay in full in cash all outstanding Notes and other Parity Lien
Debt and all other Parity Lien Obligations that are then due and payable
(including all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the applicable Parity Lien Documents, even if such interest
is not enforceable, allowable or allowed as a claim in such proceeding, and
including the discharge or cash collateralization (at the lower of (i) 105% of
the aggregate undrawn amount and (ii) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Parity
Lien Document) of all outstanding letters of credit constituting Parity Lien
Debt); and

THIRD, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Company or the applicable
Grantor, as the case may be, or its successors or assigns, or as a court of
competent jurisdiction may direct.

At any time when the Intercreditor Agreement is in effect, the foregoing order
of application shall be in all respects subject to the provisions of the
Intercreditor Agreement.

(b) This Section 3.4 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, (i) each present and future holder of Parity Lien
Obligations, (ii) each present and future Parity Lien Representative, (iii) the
Collateral Trustee as holder of Liens pursuant to the Parity Lien Security
Documents, (iv) each present and future holder of Priority Lien Debt and
(v) solely in the case of clause THIRD above, the Grantors. The Parity Lien
Representative of each future Series of Parity Lien Debt will be required to
deliver a Collateral Trust Joinder including a Lien Sharing and Priority
Confirmation to the Collateral Trustee, the Notes Trustee and each other then
existing Parity Lien Representative as provided in Section 3.8 at the time of
incurrence of such Series of Parity Lien Debt.

 

18



--------------------------------------------------------------------------------

(c) In connection with the application of proceeds pursuant to Section 3.4(a),
except as otherwise directed by an Act of Required Debtholders, the Collateral
Trustee may sell any non-cash proceeds for cash prior to the application of the
proceeds thereof.

SECTION 3.5 Powers of the Collateral Trustee.

(a) The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations under the Intercreditor Agreement and the Parity
Lien Security Documents and to act as set forth in this Article 3 or as
requested in any lawful directions given to it from time to time in respect of
any matter by an Act of Required Debtholders.

(b) No Parity Lien Representative or other holder of Parity Lien Obligations
will have any liability whatsoever for any act or omission of the Collateral
Trustee.

SECTION 3.6 Documents and Communications.

The Collateral Trustee will permit each Parity Lien Representative and each
other holder of Parity Lien Obligations upon reasonable written notice from time
to time to inspect and copy, at the cost and expense of the party requesting
such copies, any and all Parity Lien Security Documents and other documents,
notices, certificates, instructions or communications received by the Collateral
Trustee in its capacity as such.

SECTION 3.7 For Sole and Exclusive Benefit of Secured Parties.

The Collateral Trustee will accept, hold, administer and enforce all Liens on
the Collateral at any time transferred or delivered to it and all other
interests, rights, powers and remedies at any time granted to or enforceable by
the Collateral Trustee and all other property of the Trust Estate solely and
exclusively for the benefit of the current and future Secured Parties, and will
distribute all proceeds received by it in realization thereon or from
enforcement thereof solely and exclusively pursuant to the provisions of
Section 3.4.

SECTION 3.8 Additional Parity Lien Debt.

(a) The Collateral Trustee will act as trustee hereunder for, and perform its
duties and undertakings set forth in this Agreement on behalf of, each holder of
Parity Lien Obligations in respect of each Series of Parity Lien Debt
outstanding as of the date hereof and each Series of Parity Lien Debt that is
issued or incurred after the date hereof (including any refinancing or
replacement of a Series of Parity Lien Debt) that:

(i) holds Parity Lien Obligations that are identified as such in accordance with
the procedures set forth in Section 3.8(b); and

(ii) signs, through its designated Parity Lien Representative identified
pursuant to Section 3.8(b), a Collateral Trust Joinder and delivers the same to
the Collateral Trustee prior to or concurrently with the incurrence of such
Series of Parity Lien Debt.

 

19



--------------------------------------------------------------------------------

(b) The Company will be permitted to incur Indebtedness in respect of a new
Series of Parity Lien Debt and to designate as an additional holder of Parity
Lien Obligations hereunder the lenders and agents in respect of such Series of
Parity Lien Debt and each Person who is, or who becomes, the registered holder
of Parity Lien Debt incurred by the Company or any other Grantor after the date
of this Agreement, in each case, only to the extent such Indebtedness is
designated by the Company in accordance with the following sentence and only to
the extent such incurrence is permitted under the terms of the Parity Lien
Documents. The Company may only effect such designation by delivering to the
Collateral Trustee (with copies to the Priority Lien Collateral Agent (if any),
the Notes Trustee and each other previously identified Parity Lien
Representative), each of the following:

(i) on or prior to the date on which such additional Parity Lien Debt (the
“Additional Parity Lien Debt”) is incurred, an Officers’ Certificate stating
that the Company intends to incur such Additional Parity Lien Debt, and
certifying that (A) such incurrence is permitted and does not violate or result
in any default under the Note Documents or any other then existing Parity Lien
Documents (other than any incurrence of Parity Lien Obligations that would
simultaneously repay all Parity Lien Obligations under the Parity Lien Documents
under which such default would arise), (B) the definitive documentation
associated with such Additional Parity Lien Debt contains a written agreement of
the holders of such Indebtedness, for the enforceable benefit of all other
holders of existing and future Parity Lien Obligations and each existing and
future Parity Lien Representative substantially as follows: (x) that all Parity
Lien Obligations will be and are secured equally and ratably by all Liens
granted to the Collateral Trustee, for the benefit of the Secured Parties, at
any time granted by any Grantor to secure any Parity Lien Obligations whether or
not upon property otherwise constituting collateral to such Parity Lien
Obligations and that all Liens granted pursuant to the Parity Lien Security
Documents will be enforceable by the Collateral Trustee for the benefit of all
Secured Parties equally and ratably as contemplated by this Agreement, (y) that
the holders of Obligations in respect of such Additional Parity Lien Debt are
bound by the provisions of, and agree to the terms of, the Intercreditor
Agreement and this Agreement, including the provisions relating to the ranking
of Liens and the order of application of proceeds from the enforcement of Liens
and (z) consenting to and directing the Collateral Trustee to perform its
obligations under this Agreement, the Intercreditor Agreement and the Parity
Lien Security Documents; provided that such Additional Parity Lien Debt shall
not be permitted to also constitute Priority Lien Debt, and (C) the Company and
each other Grantor has duly authorized, executed (if applicable) and recorded
(or caused to be recorded), or intends to authorize, execute and record (if
applicable), in each appropriate governmental office all relevant filings and
recordations, if any, necessary to ensure that the Obligations in respect of
such Additional Parity Lien Debt are secured by the Collateral to the extent set
forth in the Parity Lien Security Documents and in accordance with this
Agreement, the Intercreditor Agreement and the Parity Lien Security Documents;

 

20



--------------------------------------------------------------------------------

(ii) a written notice specifying the name and address of the Parity Lien
Representative for such series of Additional Parity Lien Debt for purposes of
Section 7.6; and

(iii) a copy of the executed Collateral Trust Joinder referred to in clause
(a) above, executed by the applicable Parity Lien Representative (on behalf of
each holder of Obligations in respect of such Additional Parity Lien Debt
represented by it).

(c) Although the Company shall be required to deliver a copy of each of the
foregoing documents described in clauses (i) through (iii) of Section 3.8(b) to
the Priority Lien Collateral Agent (if any), the Notes Trustee and to each other
then existing Parity Lien Debt Representative, the failure to so deliver a copy
of any such document to the Priority Lien Collateral Agent (if any), the Notes
Trustee and such other Parity Lien Debt Representative shall not affect the
status of such Additional Parity Lien Debt as Parity Lien Obligations entitled
to the benefits of this Agreement, the Intercreditor Agreement and the Parity
Lien Security Documents if the other requirements of this Section 3.8 are
complied with. The Company shall provide to the Collateral Trustee and the other
then existing Parity Lien Representative shall have the right to request from
the Company a copy of any legal opinion of counsel (which may be provided by
internal counsel to the Company) provided to the holders of Additional Parity
Lien Debt or their respective Parity Lien Representatives as to the Additional
Parity Lien Debt being secured by a valid and perfected security interest;
provided, however, that such legal opinion or opinions need not address any
collateral of a type or located in a jurisdiction not previously covered by any
legal opinion delivered by or on behalf of the Company. Notwithstanding the
foregoing, nothing in this Agreement will be construed to allow the Company or
any other Grantor to incur additional Indebtedness unless otherwise permitted by
the terms of all applicable Parity Lien Documents.

No Liens shall be granted in favor of the Collateral Trustee, for the benefit of
any Secured Party under any Parity Lien Security Document unless such Lien shall
be granted for all Secured Parties under such Parity Lien Security Document.

ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER GRANTORS

SECTION 4.1 Release of Liens on Collateral.

(a) The Collateral Trustee’s Liens upon the Collateral will be released:

(i) in whole, upon (A) payment in full and discharge of all outstanding Notes
(or upon a Legal Defeasance or Covenant Defeasance of the Notes as set forth
under Article 8 of the Indenture or a satisfaction and discharge of the
Indenture as set forth under Article 11 of the Indenture) and payment in full
and discharge of all other outstanding Parity Lien Debt and all other Parity
Lien Obligations that are outstanding, due and payable at the time all of the
Notes and such other Parity Lien Debt is paid in full and discharged (or, in the
case of the Notes, defeased or discharged in accordance with

 

21



--------------------------------------------------------------------------------

the Indenture) and (B) termination or expiration of all commitments to extend
credit under all Parity Lien Documents and the cancellation or termination or
cash collateralization (at the lower of (1) 105% of the aggregate undrawn amount
and (2) the percentage of the aggregate undrawn amount required for release of
Liens under the terms of the applicable Parity Lien Documents) of all
outstanding letters of credit issued pursuant to any Parity Lien Documents;

(ii) as to any Collateral that is sold, transferred or otherwise disposed of by
the Company or any other Grantor to a Person that is not (either before or after
such sale, transfer or disposition) another Grantor in a transaction or other
circumstance that is permitted by all of the Parity Lien Documents automatically
at the time of such sale, transfer or other disposition (but excluding any
transaction subject to Section 5.01 of the Indenture where the recipient is
required to become the obligor on the Notes or a Guarantor or any similar
provision contained in any other Parity Lien Document) to the extent of the
interest sold, transferred or otherwise disposed of; provided that, to the
extent provided in the Parity Lien Security Documents, the Collateral Trustee’s
Liens will attach to the proceeds received in respect of any such sale, transfer
or other disposition, subject to the priorities set forth in the Intercreditor
Agreement and Section 3.4;

(iii) upon completion of any Asset Sale Offer (as defined in the Indenture)
conducted in compliance with Section 4.10 of the Indenture, to the extent any
Net Proceeds (as defined in the Indenture) constituted Excess Proceeds (as
defined in the Indenture) with respect to such Asset Sale Offer and remain
unexpended following the consummation of such Asset Sale Offer;

(iv) as to less than all or substantially all of the Collateral, with respect to
any such Collateral, if consent to the release of such Liens of the Collateral
Trustee on such Collateral has been given by an Act of Required Debtholders;

(v) as to all or substantially all of the Collateral, with respect to any such
Collateral, if (A) consent to the release of such Liens of the Collateral
Trustee on such Collateral has been given by the requisite percentage or number
of holders of Notes (as certified in writing to the Collateral Trustee by the
Notes Trustee, on behalf of the holders of Notes) and the requisite percentage
or number of holders of each other Series of Parity Lien Debt outstanding at
such time as permitted by, and in accordance with, the applicable Parity Lien
Documents (as certified in writing to the Collateral Trustee by the applicable
Parity Lien Representative, on behalf of the applicable holders of Parity Lien
Debt), and (B) the Company has delivered an Officers’ Certificate to the
Collateral Trustee certifying that the conditions described in this clause
(v) have been met; or

(vi) if applicable, as and when required in accordance with the Intercreditor
Agreement.

 

22



--------------------------------------------------------------------------------

(b) The Collateral Trustee agrees for the benefit of the Company and the other
Grantors that if in connection with any such release the Collateral Trustee
receives:

(i) an Officers’ Certificate stating that (A) the signing officer has read
Article 4 of this Agreement and understands the provisions and the definitions
relating hereto, (B) such officer has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not the conditions precedent in this Agreement and all other Parity Lien
Documents, if any, relating to the release of the Collateral have been complied
with and (C) in the opinion of such officer, such conditions precedent, if any,
have been complied with; and

(ii) the proposed instrument or instruments releasing such Lien as to such
property,

then the Collateral Trustee will, in respect of the Collateral so released and
at the cost and expense of the Grantors, execute (with such acknowledgements
and/or notarizations as are required) and deliver such release to the Company or
other applicable Grantor on or before the later of (x) the date specified in
such request for such release and (y) the fifth Business Day after the date of
receipt of the items required by this Section 4.1(b) by the Collateral Trustee.

(c) The Collateral Trustee hereby agrees that:

(i) in the case of any release pursuant to Section 4.1(a)(ii), if the terms of
any such sale, transfer or other disposition require the payment of the purchase
price to be contemporaneous with the delivery of the applicable release, then,
at the written request of and at the expense of the Company or other applicable
Grantor, the Collateral Trustee will either (A) be present at and deliver the
release at the closing of such transaction or (B) deliver the release under
customary escrow arrangements that permit such contemporaneous payment and
delivery of the release; and

(ii) at any time when a Parity Lien Debt Default has occurred and is continuing,
promptly after the receipt by it of any Act of Required Debtholders pursuant to
Section 4.1(a)(iv), the Collateral Trustee will deliver a copy of such Act of
Required Debtholders to each Parity Lien Representative.

(d) Each Parity Lien Representative hereby agrees that within one Business Day
of the receipt by it of any notice from the Collateral Trustee pursuant to
Section 4.1(c)(ii), such Parity Lien Representative will deliver a copy of such
notice to each registered holder of the Series of Parity Lien Debt for which it
acts as Parity Lien Representative.

SECTION 4.2 Delivery of Copies to Parity Lien Representatives.

The Company will deliver to each Parity Lien Representative a copy of each
Officers’ Certificate delivered to the Collateral Trustee pursuant to
Section 4.1(b), together with copies of all documents delivered to the
Collateral Trustee with such Officers’ Certificate. The Parity Lien
Representatives will not be obligated to take notice thereof or to act thereon,
subject to Section 4.1(d).

 

23



--------------------------------------------------------------------------------

SECTION 4.3 Collateral Trustee not Required to Serve, File, Register or Record.

The Collateral Trustee is not required to serve, file, register or record any
instrument releasing or subordinating its Liens on any Collateral; provided,
however, that if the Company or any other Grantor shall make a written demand
for a termination statement under Section 9-513(c) of the UCC in connection with
any release to be effected pursuant to Section 4.1(a), the Collateral Trustee
shall comply with the written request of the Company or such other Grantor to
comply with the requirements of such UCC provision.

SECTION 4.4 Release of Liens in Respect of Notes.

The Collateral Trustee’s Lien will no longer secure the Notes outstanding under
the Indenture or any other Obligations under the Indenture, and the right of the
holders of the Notes and such Obligations to the benefits and proceeds of the
Collateral Trustee’s Lien on the Collateral will terminate and be discharged:

(a) upon satisfaction and discharge of the Indenture as set forth under Article
11 of the Indenture;

(b) upon a Legal Defeasance or Covenant Defeasance of the Notes as set forth
under Article 8 of the Indenture;

(c) upon payment in full and discharge of all Notes outstanding under the
Indenture and all Obligations that are outstanding, due and payable under the
Indenture at the time the Notes are paid in full and discharged;

(d) in whole or in part, with the consent of the holders of the requisite
percentage of Notes in accordance with Article 9 of the Indenture; or

(e) if applicable, as and when required in accordance with the Intercreditor
Agreement.

ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

SECTION 5.1 No Implied Duty.

The Collateral Trustee will not have any duties, responsibilities or obligations
other than those expressly assumed by it in this Agreement and the other Parity
Lien Security Documents to which it is a party. The Collateral Trustee will not
be required to take any action that is contrary to applicable law or any
provision of this Agreement or the other Parity Lien Security Documents to which
it is a party or that may involve it in personal liability.

SECTION 5.2 Appointment of Agents and Advisors.

The Collateral Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys,
accountants, appraisers or other experts or advisors selected by it in good
faith as it may reasonably require and will not be responsible for any
misconduct or negligence on the part of any of them.

 

24



--------------------------------------------------------------------------------

SECTION 5.3 Other Agreements.

The Collateral Trustee has accepted and is bound by the Parity Lien Security
Documents executed by the Collateral Trustee as of the date of this Agreement
and, as directed by an Act of Required Debtholders, at the request of the
Company or as required under any Parity Lien Document, the Collateral Trustee
shall execute additional Parity Lien Security Documents delivered to it after
the date of this Agreement; provided, however, that such additional Parity Lien
Security Documents do not adversely affect the rights, privileges, benefits and
immunities of the Collateral Trustee. Nothing contained in this 5.3 shall be
deemed to limit the Collateral Trustee’s rights to execute amendments to Parity
Lien Security Documents as set forth in Section 7.1 herein. The Collateral
Trustee will not otherwise be bound by, or be held obligated by, the provisions
of any credit agreement, indenture or other agreement governing Parity Lien Debt
(other than this Agreement, the other Parity Lien Security Documents to which it
is a party and any such documents executed by the Collateral Trustee).

SECTION 5.4 Solicitation of Instructions.

(a) The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Required Debtholders, an Officers’
Certificate or an order of a court of competent jurisdiction, as to any action
that it may be requested to take, or that it may propose to take, in the
performance of any of its obligations under this Agreement or any other Parity
Lien Security Document.

(b) No written direction given to the Collateral Trustee by an Act of Required
Debtholders that in the reasonable judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Parity Lien Security Documents will be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction. The acceptance of such direction may be conditioned upon
the delivery to the Collateral Trustee of security or indemnity satisfactory to
it against any and all costs, losses, liabilities or expenses that may be
incurred by it by reason of taking or continuing to take such direction.

SECTION 5.5 Limitation of Liability.

The Collateral Trustee will not be responsible or liable for any action taken or
omitted to be taken by it hereunder or under any Parity Lien Security Document,
except for its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final order not subject to appeal.

SECTION 5.6 Documents in Satisfactory Form.

 

25



--------------------------------------------------------------------------------

The Collateral Trustee will be entitled to require that all agreements,
certificates, opinions, instruments and other documents at any time submitted to
it, including those expressly provided for in this Agreement, be delivered to it
in a form and with substantive provisions reasonably satisfactory to it.

SECTION 5.7 Entitled to Rely.

The Collateral Trustee may seek and rely upon, and shall be fully protected in
relying upon, any judicial order or judgment, upon any advice, opinion or
statement of legal counsel, independent consultants and other experts selected
by it in good faith and upon any certification, instruction, notice or other
writing delivered to it by the Company or any other Grantor in compliance with
the provisions of this Agreement or delivered to it by any Parity Lien
Representative as to the holders of Parity Lien Obligations for whom it acts,
without being required to determine the authenticity thereof or the correctness
of any fact stated therein or the propriety or validity of service thereof. The
Collateral Trustee may act in reliance upon any instrument comporting with the
provisions of this Agreement or any signature reasonably believed by it to be
genuine and may assume that any Person purporting to give notice or receipt or
advice or make any statement or execute any document in connection with the
provisions hereof or the other Parity Lien Security Documents has been duly
authorized to do so. To the extent an Officers’ Certificate or opinion of
counsel is required or permitted under this Agreement to be delivered to the
Collateral Trustee in respect of any matter, the Collateral Trustee may rely
conclusively on an Officers’ Certificate or opinion of counsel as to such matter
and such Officers’ Certificate or opinion of counsel shall be full warranty and
protection to the Collateral Trustee for any action taken, suffered or omitted
by it under the provisions of this Agreement and the other Parity Lien Security
Documents.

SECTION 5.8 Parity Lien Debt Default.

The Collateral Trustee will not be required to inquire as to the occurrence or
absence of any Parity Lien Debt Default and will not be affected by or required
to act upon any notice or knowledge as to the occurrence of any Parity Lien Debt
Default unless and until it is directed by an Act of Required Debtholders.

SECTION 5.9 Actions by Collateral Trustee.

As to any matter not expressly provided for by this Agreement or the other
Parity Lien Security Documents, the Collateral Trustee will act or refrain from
acting as directed by an Act of Required Debtholders and will be fully protected
if it does so, and any action taken, suffered or omitted pursuant hereto or
thereto shall be binding on the Secured Parties.

SECTION 5.10 Security or Indemnity in Favor of the Collateral Trustee.

The Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
pre-funding, security or indemnity reasonably satisfactory to it against any and
all cost, loss, liability or expense which may be incurred by it by reason of
taking or continuing to take such action.

 

26



--------------------------------------------------------------------------------

SECTION 5.11 Rights of the Collateral Trustee.

In the event of any conflict between any terms and provisions set forth in this
Agreement and those set forth in any other Parity Lien Security Document, the
terms and provisions of this Agreement shall supersede and control the terms and
provisions of such other Parity Lien Security Document. In the event there is
any bona fide, good faith disagreement between the other parties to this
Agreement or any of the other Parity Lien Security Documents resulting in
adverse claims being made in connection with Collateral held by the Collateral
Trustee and the terms of this Agreement or any of the other Parity Lien Security
Documents do not unambiguously mandate the action the Collateral Trustee is to
take or not to take in connection therewith under the circumstances then
existing, or the Collateral Trustee is in doubt as to what action it is required
to take or not to take hereunder or under the other Parity Lien Security
Documents, it will be entitled to refrain from taking any action (and will incur
no liability for doing so) until directed otherwise (subject to Section 5.10) in
writing by a request signed jointly by the parties hereto entitled to give such
direction or by order of a court of competent jurisdiction.

SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral.

(a) Beyond the exercise of reasonable care in the custody of Collateral in its
possession, and to account to the Secured Parties and the Grantors for moneys
and other property received by it hereunder or under any Parity Lien Document
and any other duties expressly set forth in the Parity Lien Documents, the
Collateral Trustee will have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto and the Collateral Trustee will not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any Liens on the Collateral. The Collateral
Trustee will be deemed to have exercised reasonable care in the custody of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith and with due care.

(b) The Collateral Trustee will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence or willful misconduct on the part of the Collateral Trustee,
for the validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of the Company or any other
Grantor to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the present and future Secured Parties concerning
the perfection of the Liens granted hereunder or in the value of any of the
Collateral.

 

27



--------------------------------------------------------------------------------

SECTION 5.13 Assumption of Rights, Not Assumption of Duties.

Notwithstanding anything to the contrary contained herein:

(i) each of the parties thereto will remain liable under each of the Parity Lien
Security Documents (other than this Agreement) to the extent set forth therein
to perform all of their respective duties and obligations thereunder to the same
extent as if this Agreement had not been executed;

(ii) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Parity Lien Security Documents; and

(iii) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than those of the
Collateral Trustee.

SECTION 5.14 No Liability for Clean Up of Hazardous Materials.

In the event that the Collateral Trustee is required to acquire title to an
asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any fiduciary or trust obligation for the benefit
of another, which in the Collateral Trustee’s sole discretion may cause the
Collateral Trustee to be considered an “owner or operator” under any
environmental laws or otherwise cause the Collateral Trustee to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Collateral Trustee reserves the right, instead
of taking such action, either to resign as Collateral Trustee or to arrange for
the transfer of the title or control of the asset to a court appointed receiver.
The Collateral Trustee will not be liable to any Person for any environmental
liability or any environmental claims or contribution actions under any federal,
state or local law, rule or regulation by reason of the Collateral Trustee’s
actions and conduct as authorized, empowered and directed hereunder or relating
to any kind of discharge or release or threatened discharge or release of any
hazardous materials into the environment.

ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

SECTION 6.1 Resignation or Removal of Collateral Trustee.

Subject to the appointment of a successor Collateral Trustee as provided in
Section 6.2 and the acceptance of such appointment by the successor Collateral
Trustee:

(a) the Collateral Trustee may resign at any time by giving not less than 45
days’ notice of resignation to each Parity Lien Representative and the Company,
provided that such notice period may be waived by each Parity Lien
Representative and the Company;

 

28



--------------------------------------------------------------------------------

(b) the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Required Debtholders; and

(c) the Collateral Trustee shall be removed by the Company concurrently with the
incurrence of any Series of Parity Lien Debt or Priority Lien Debt that results
in non-compliance with the requirements set forth in Section 6.2(d) by giving
notice to the Collateral Trustee and each Parity Lien Representative.

SECTION 6.2 Appointment of Successor Collateral Trustee.

Upon any such resignation or removal, a successor Collateral Trustee may be
appointed by an Act of Required Debtholders, which must be a corporation
organized and doing business under the laws of the United States of America or
of any state thereof:

(a) authorized to exercise corporate trustee powers;

(b) subject to supervision or examination by federal or state authorities;

(c) having a combined capital and surplus of at least $100,000,000;

(d) maintaining an office in New York, New York; and

(e) that is not (i) a Grantor or any of its Affiliates, (ii) the Person serving
as Priority Lien Collateral Agent or (iii) a Person serving as Parity Lien
Representative, unless such Person serves as Parity Lien Representative for each
Series of Parity Lien Debt then outstanding.

If no successor Collateral Trustee has been so appointed and accepted such
appointment within 60 days after the predecessor Collateral Trustee gave notice
of resignation or was removed, the retiring Collateral Trustee may (at the
expense of the Company), at its option, appoint a successor Collateral Trustee,
or petition any court of competent jurisdiction for appointment of a successor
Collateral Trustee meeting the requirements set forth in the preceding
paragraph.

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

SECTION 6.3 Succession.

When the Person so appointed as successor Collateral Trustee accepts such
appointment:

(a) such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee, and the predecessor
Collateral Trustee will be discharged from its duties and obligations hereunder;
and

(b) the predecessor Collateral Trustee will (at the expense of the Company)
promptly transfer all Liens and collateral security and other property of the
Trust Estate within

 

29



--------------------------------------------------------------------------------

its possession or control to the possession or control of the successor
Collateral Trustee and will execute instruments and assignments as may be
necessary or reasonably requested by the successor Collateral Trustee to
transfer to the successor Collateral Trustee all Liens, interests, rights,
powers and remedies of the predecessor Collateral Trustee in respect of the
Parity Lien Security Documents or the Trust Estate.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.9 and
7.10.

SECTION 6.4 Merger, Conversion or Consolidation of Collateral Trustee.

Any Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (a) through (d) of Section 6.2.

ARTICLE 7. MISCELLANEOUS PROVISIONS

SECTION 7.1 Amendment.

(a) No amendment or supplement to the provisions of this Agreement or any other
Parity Lien Security Document will be effective without the approval of the
Collateral Trustee acting as directed by an Act of Required Debtholders, except
that any amendment or supplement that has the effect solely of (i) adding or
maintaining Collateral, securing additional Parity Lien Debt or preserving,
perfecting or establishing the priority of the Liens thereon or the rights of
the Collateral Trustee therein, (ii) curing any ambiguity, defect or
inconsistency; (iii) providing for the assumption of the Company’s or any other
Grantor’s Obligations under any Parity Lien Security Document in the case of a
merger or consolidation or sale of all or substantially all of the assets of the
Company or such other Grantor, as applicable; or (iv) making any change that
would provide any additional rights or benefits to the holders of Parity Lien
Obligations or the Collateral Trustee or that does not adversely affect the
legal rights under the Indenture or any other Parity Lien Document of any holder
of Parity Lien Obligations or the Collateral Trustee, will, in each case, become
effective when executed and delivered by the Company and any other applicable
Grantor party thereto and the Collateral Trustee.

(b) No amendment or supplement to the provisions of this Agreement or any other
Parity Lien Security Document that:

(i) reduces, impairs or adversely affects the right of any holder of Parity Lien
Obligations:

 

30



--------------------------------------------------------------------------------

(A) to vote its outstanding Parity Lien Debt as to any matter described as
subject to an Act of Required Debtholders or direction by the Required
Debtholders,

(B) to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization on any Collateral that has not been
released in accordance with the provisions described in Section 4.1, or

(C) to require that Liens securing Parity Lien Obligations be released only as
set forth in the provisions described in Section 4.1, or

(ii) amends the provisions of this clause (b) or the definition of “Act of
Required Debtholders” or “Required Debtholders”.

will become effective without the consent of the requisite percentage or number
of holders of each Series of Parity Lien Debt so affected under the applicable
Parity Lien Documents.

(c) No amendment or supplement to the provisions of this Agreement or any other
Parity Lien Security Document that imposes any obligation upon the Collateral
Trustee or any Parity Lien Representative or adversely affects the rights of the
Collateral Trustee or any Parity Lien Representative, respectively in its
individual capacity as such will become effective without the consent of the
Collateral Trustee or such Parity Lien Representative, as applicable.

(d) Any amendment or supplement to the provisions of this Agreement or any other
Parity Lien Security Document that releases Collateral will be effective only if
consent to such release is granted in accordance with the applicable Parity Lien
Document for each Series of Parity Lien Debt that is required to consent to the
release of the Collateral Trustee’s liens on such Collateral in Section 4.1. Any
amendment or supplement that results in the Collateral Trustee’s Liens upon the
Collateral no longer securing the Notes and all related Note Obligations under
the Indenture may only be effected in accordance with Section 4.4.

(e) The Company may direct the Collateral Trustee to amend, supplement, modify,
restate, renew or replace the Intercreditor Agreement, or enter into a new
intercreditor agreement in substantially the same form as the Intercreditor
Agreement in effect as of the date hereof; provided that the changes made by
such amendment, supplement, modification, restatement, renewal, replacement or
new intercreditor agreement, taken together with all other changes (whenever and
however made) to the Intercreditor Agreement in effect as of the date hereof,
are not materially adverse to any holder of Parity Lien Obligations as so
certified in an Officers’ Certificate.

(f) The Collateral Trustee will not enter into any amendment or supplement to
this Agreement or any other Parity Lien Security Document unless it has received
an Officers’ Certificate to the effect that such amendment or supplement will
not result in a breach of any provision or covenant contained in any of the
Parity Lien Documents. Prior to executing any amendment or supplement pursuant
to this Section 7.1, the Collateral Trustee will be entitled to receive an
opinion of counsel of the Company (which may be provided by internal counsel to
the Company) in form reasonably satisfactory to the Collateral Trustee, to the
effect that the

 

31



--------------------------------------------------------------------------------

execution of such document is authorized or permitted hereunder, and with
respect to amendments adding Collateral, an opinion of counsel of the Company,
in form reasonably satisfactory to the Collateral Trustee, addressing customary
perfection, and if such additional Collateral consists of equity interests of
any Person, priority matters with respect to such additional Collateral (subject
to customary qualifications and assumptions). Notwithstanding the foregoing,
upon written direction from the Company following the incurrence of Priority
Lien Debt at any time when the Intercreditor Agreement is in effect, the
Collateral Trustee will execute any amendments and/or supplements to the Parity
Lien Security Document necessary to effect the lien subordination contemplated
by the Intercreditor Agreement.

SECTION 7.2 Voting.

In connection with any matter under this Agreement requiring a vote of holders
of Parity Debt, each Series of Parity Lien Debt will cast its votes in
accordance with the Parity Lien Documents governing such Series of Parity Lien
Debt and as contemplated by the definition of Required Debtholders hereunder.
Following and in accordance with the outcome of the applicable vote under its
Parity Lien Documents, the Notes Trustee and each other applicable Parity Lien
Representative of each Series of Parity Lien Debt will cast all of its votes as
a block in respect of any vote under this Agreement. Any direction in writing
delivered to the Collateral Trustee by or with the written consent of the
Required Debtholders (a) shall set forth the aggregate amount of Parity Lien
Obligations owed by the Grantors to the Secured Parties represented by the Notes
Trustee and by each Parity Lien Representative under the applicable Parity Lien
Documents, calculated as of the date of determination and in accordance with the
definition of Required Debtholders hereunder, and (b) shall be binding upon all
of the Secured Parties, unless the matter which is the subject of the applicable
vote requires, pursuant to the terms hereof, the consent of all holders of
Parity Lien Obligations.

SECTION 7.3 Further Assurances; Insurance.

(a) The Company and each of the other Grantors will do or cause to be done all
acts and things that may be required, or that the Collateral Trustee from time
to time may reasonably request, to assure and confirm that the Collateral
Trustee holds, for the benefit of the Secured Parties, duly created and
enforceable and perfected Liens upon the Collateral, (including any property or
assets that are acquired or otherwise become Collateral after the date hereof),
in each case as contemplated by, and with the Lien priority required under, the
Parity Lien Documents.

(b) Upon the reasonable request of the Collateral Trustee, the Notes Trustee or
any other Parity Lien Representative at any time and from time to time, the
Company and each of the other Grantors will promptly execute, acknowledge and
deliver such security documents, instruments, certificates, notices and other
documents, and take such other actions as may be reasonably required, or that
the Collateral Trustee may reasonably request, to create, perfect, protect,
assure or enforce the Liens and benefits intended to be conferred, in each case
as contemplated by the Parity Lien Documents for the benefit of the Secured
Parties.

 

32



--------------------------------------------------------------------------------

(c) The Company and the other Grantors will maintain such other insurance as may
be required by the Parity Lien Documents.

(d) Upon the request of the Collateral Trustee, the Company and the other
Grantors will furnish to the Collateral Trustee full information as to their
property and liability insurance carriers.

(e) Upon the request of the Collateral Trustee, the Company and the other
Grantors will permit the Collateral Trustee or any of its agents or
representatives, at reasonable times and intervals upon reasonable prior notice
during regular business hours, to visit their offices and sites and inspect any
of the Collateral and to discuss matters relating to the Collateral with their
respective officers and independent public accountants. The Company and the
other Grantors shall, at any reasonable time and from time to time upon
reasonable prior notice during regular business hours, permit the Collateral
Trustee or any of its agents or representatives to examine and make copies of
and abstracts from the records and books of account of the Company and the other
Grantors and their respective subsidiaries, all at the Company’s expense.

SECTION 7.4 Successors and Assigns; Third Party Beneficiaries.

(a) Except as provided in Section 5.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Parity Lien Representative and each present and future holder of Parity
Lien Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

(b) Neither the Company nor any other Grantor may delegate any of its duties or
assign any of its rights hereunder, and any attempted delegation or assignment
of any such duties or rights will be null and void. All obligations of the
Company and the other Grantors hereunder will inure to the sole and exclusive
benefit of, and be enforceable by, the Collateral Trustee, each Parity Lien
Representative and each present and future holder of Parity Lien Obligations,
each of whom will be entitled to enforce this Agreement as a third-party
beneficiary hereof, and all of their respective successors and assigns.

SECTION 7.5 Delay and Waiver.

No failure to exercise, no course of dealing with respect to the exercise of,
and no delay in exercising, any right, power or remedy arising under this
Agreement or any of the other Parity Lien Security Documents will impair any
such right, power or remedy or operate as a waiver thereof. No single or partial
exercise of any such right, power or remedy will preclude any other or future
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

SECTION 7.6 Notices.

 

33



--------------------------------------------------------------------------------

Any communications, including notices and instructions, between the parties
hereto or notices provided herein to be given may be given to the following
addresses:

 

If to the Collateral Trustee:

   Wilmington Trust, National Association    246 Goose Lane, Suite 105   
Guilford, CT 06437    Attention: Joseph P. O’Donnell, Vice President   
Facsimile: (203) 453-1183   

If to the Company or any other Grantor:

   c/o Viasystems, Inc.    101 S. Hanley Road, Ste. 400   

St. Louis, MO 63105

Attention: Daniel J. Weber

   Facsimile: (314) 746-2205   

If to the Notes Trustee:

   Wilmington Trust, National Association    246 Goose Lane, Suite 105   
Guilford, CT 06437    Attention: Joseph P. O’Donnell, Vice President   
Facsimile: (203) 453-1183

and if to any other Parity Lien Representative, to its address as designated in
the Collateral Trust Joinder to which it is a party, or such address as it may
specify by written notice to the parties named above.

All notices and communications will be faxed to the relevant fax number set
forth above or mailed by first class mail, certified or registered, return
receipt requested, or by overnight air courier guaranteeing next day delivery,
to the relevant address set forth above.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

SECTION 7.7 Notice Following Discharge of Parity Lien Obligations.

Promptly following the Discharge of Parity Lien Obligations with respect to one
or more Series of Parity Lien Debt, each Parity Lien Representative with respect
to each applicable Series of Parity Lien Debt that is so discharged will provide
written notice of such discharge to the Collateral Trustee and to each other
Parity Lien Representative.

SECTION 7.8 Entire Agreement.

This Agreement states the complete agreement of the parties relating to the
undertaking of the Collateral Trustee set forth herein and supersedes all oral
negotiations and prior writings in respect of such undertaking.

 

34



--------------------------------------------------------------------------------

SECTION 7.9 Compensation; Expenses.

The Company and the other Grantors jointly and severally agree to pay, promptly
upon written demand:

(a) such compensation to the Collateral Trustee and its agents as the Company
and the Collateral Trustee may agree in writing from time to time;

(b) all reasonable and documented out-of-pocket costs and expenses incurred by
the Collateral Trustee and its agents in the preparation, execution, delivery,
filing, recordation, administration or enforcement of this Agreement or any
other Parity Lien Security Document or any consent, amendment, waiver or other
modification relating hereto or thereto;

(c) all reasonable and documented fees, expenses and disbursements of outside
legal counsel and any auditors, accountants, consultants or appraisers or other
professional advisors and agents engaged by the Collateral Trustee incurred in
connection with the negotiation, preparation, closing, administration,
performance or enforcement of this Agreement and the other Parity Lien Security
Documents or any consent, amendment, waiver or other modification relating
hereto or thereto and any other document or matter requested by the Company or
any other Grantor;

(d) all reasonable and documented out-of-pocket costs and expenses incurred by
the Collateral Trustee and its agents in creating, perfecting, preserving,
releasing or enforcing the Collateral Trustee’s Liens on the Collateral,
including filing and recording fees, expenses and taxes, stamp or documentary
taxes, search fees and (if applicable) title insurance premiums;

(e) all other reasonable and documented out-of-pocket costs and expenses
incurred by the Collateral Trustee and its agents in connection with the
negotiation, preparation and execution of the Parity Lien Security Documents and
any consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby or the exercise of rights or performance of
obligations by the Collateral Trustee thereunder; and

(f) after the occurrence of any Parity Lien Debt Default, all reasonable and
documented costs and expenses incurred by the Collateral Trustee, its agents and
any Parity Lien Representative in connection with the preservation, collection,
foreclosure or enforcement of the Collateral subject to the Parity Lien Security
Documents or any interest, right, power or remedy of the Collateral Trustee or
in connection with the collection or enforcement of any of the Parity Lien
Obligations or the proof, protection, administration or resolution of any claim
based upon the Parity Lien Obligations in any Insolvency or Liquidation
Proceeding, including all reasonable fees and disbursements of attorneys,
accountants, auditors, consultants, appraisers and other professionals engaged
by the Collateral Trustee, its agents or the Parity Lien Representatives.

The agreements in this Section 7.9 will survive repayment of all other Parity
Lien Obligations and the removal or resignation of the Collateral Trustee.

 

35



--------------------------------------------------------------------------------

SECTION 7.10 Indemnity.

(a) The Company and the other Grantors jointly and severally agree to defend,
indemnify, pay and hold harmless the Collateral Trustee, each Parity Lien
Representative, each other Secured Party and each of their respective Affiliates
and each and all of the directors, officers, partners, trustees, employees,
attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided that no
Indemnitee will be entitled to indemnification hereunder with respect to any
Indemnified Liability to the extent such Indemnified Liability is found to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(b) All amounts due under this Section 7.10 will be payable within five Business
Days of written demand therefor.

(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.10(a) may be unenforceable in whole or in part
because they violate any law or public policy, the Company and each of the other
Grantors will contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

(d) Neither the Company nor any other Grantor will assert any claim against any
Indemnitee, on any theory of liability, for any lost profits or special,
indirect or consequential damages or (to the fullest extent a claim for punitive
damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Parity Lien
Document or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability, and the Company and each
of the other Grantors hereby forever waives, releases and agrees not to sue upon
any claim for any such lost profits or special, indirect, consequential or (to
the fullest extent lawful) punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(e) The agreements in this Section 7.10 will survive repayment of all other
Parity Lien Obligations and the removal or resignation of the Collateral
Trustee.

SECTION 7.11 Severability.

If any provision of this Agreement is invalid, illegal or unenforceable in any
respect or in any jurisdiction, the validity, legality and enforceability of
such provision in all other respects and of all remaining provisions, and of
such provision in all other jurisdictions, will not in any way be affected or
impaired thereby.

 

36



--------------------------------------------------------------------------------

SECTION 7.12 Headings.

Section headings herein have been inserted for convenience of reference only,
are not to be considered a part of this Agreement and will in no way modify or
restrict any of the terms or provisions hereof.

SECTION 7.13 Obligations Secured.

All obligations of the Company and the other Grantors set forth in or arising
under this Agreement will be Parity Lien Obligations and are secured by all
Liens granted by the Parity Lien Security Documents.

SECTION 7.14 Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

SECTION 7.15 Consent to Jurisdiction.

All judicial proceedings brought against any party hereto arising out of or
relating to this Agreement or any of the other Parity Lien Security Documents
may be brought in any state or federal court of competent jurisdiction in the
State, County and City of New York. By executing and delivering this Agreement,
the Company and each other Grantor, for itself and in connection with its
properties, irrevocably:

(a) accepts generally and unconditionally the nonexclusive jurisdiction and
venue of such courts;

(b) waives any defense of forum non conveniens;

(c) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
party at its address provided in accordance with Section 7.6;

(d) agrees that service as provided in clause (c) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect; and

(e) agrees that each party hereto retains the right to serve process in any
other manner permitted by law or to bring proceedings against any party in the
courts of any other jurisdiction.

SECTION 7.16 Waiver of Jury Trial.

 

37



--------------------------------------------------------------------------------

Each party to this Agreement waives its rights to a jury trial of any claim or
cause of action based upon or arising under this Agreement or any of the other
Parity Lien Security Documents or any dealings between them relating to the
subject matter of this Agreement or the intents and purposes of the other Parity
Lien Security Documents. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement and the other Parity Lien
Security Documents, including contract claims, tort claims, breach of duty
claims and all other common law and statutory claims. Each party to this
Agreement acknowledges that this waiver is a material inducement to enter into a
business relationship, that each party hereto has already relied on this waiver
in entering into this Agreement, and that each party hereto will continue to
rely on this waiver in its related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. This waiver is irrevocable, meaning that it may
not be modified either orally or in writing (other than by a mutual written
waiver specifically referring to this Section 7.16 and executed by each of the
parties hereto), and this waiver will apply to any subsequent amendments,
renewals, supplements or modifications of or to this Agreement or any of the
other Parity Lien Security Documents or to any other documents or agreements
relating thereto. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

SECTION 7.17 Counterparts; Electronic Signatures.

This Agreement may be executed in any number of counterparts (including by
facsimile or electronic transmission), each of which when so executed and
delivered will be deemed an original, but all such counterparts together will
constitute but one and the same instrument. The parties hereto may sign this
Agreement and any Collateral Trust Joinder and transmit the executed copy by
electronic means, including facsimile or non-editable .pdf files. The electronic
copy of the executed Agreement and any Collateral Trust Joinder is and shall be
deemed an original signature.

SECTION 7.18 Effectiveness.

This Agreement will become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by each party of written notification
of such execution and written or telephonic authorization of delivery thereof.

SECTION 7.19 Additional Grantors.

The Company represents and warrants that each Person who is a Grantor on the
date hereof has duly executed this Agreement. The Company will cause each
subsidiary that hereafter becomes a Grantor or is required by any Parity Lien
Document (each, an “Additional Grantor”) to become a party to this Agreement to
become a party to this Agreement, for all purposes of this Agreement, by causing
such subsidiary to execute and deliver to the Collateral Trustee a Collateral
Trust Joinder, whereupon such subsidiary will be bound by the terms of this
Agreement to the same extent as if it had executed and delivered this Agreement
as of the date hereof. The Company shall promptly provide each Parity Lien
Representative with a copy of each Collateral Trust Joinder executed and
delivered pursuant to this Section 7.19; provided,

 

38



--------------------------------------------------------------------------------

however, that the failure to so deliver a copy of the Collateral Trust Joinder
to any then existing Parity Lien Representative shall not affect the inclusion
of such Person as a Grantor if the other requirements of this Section 7.19 are
complied with.

SECTION 7.20 Insolvency.

This Agreement will be applicable both before and after the commencement of any
Insolvency or Liquidation Proceeding by or against the Company or any other
Grantor. The relative rights, as provided for in this Agreement, will continue
after the commencement of any such Insolvency or Liquidation Proceeding on the
same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

SECTION 7.21 Continuing Nature of this Agreement.

This Agreement will be reinstated if at any time any payment or distribution in
respect of any of the Priority Lien Obligations is rescinded or must otherwise
be returned in an Insolvency or Liquidation Proceeding or otherwise by any
holder of Priority Lien Obligations or Priority Lien Collateral Agent or any
representative of any such party (whether by demand, settlement, litigation or
otherwise). In the event that all or any part of a payment or distribution made
with respect to the Priority Lien Obligations is recovered from any holder of
Priority Lien Obligations or any Priority Lien Collateral Agent in an Insolvency
or Liquidation Proceeding or otherwise, such payment or distribution received by
any holder of Parity Lien Obligations or Parity Lien Representative with respect
to the Parity Lien Obligations from the proceeds of any Collateral or any title
insurance policy required by any real property mortgage at any time after the
date of the payment or distribution that is so recovered, whether pursuant to a
right of subrogation or otherwise, that Parity Lien Representative or that
holder of a Parity Lien Obligation, as the case may be, will forthwith deliver
the same to the Collateral Trustee, for the account of the holders of the
Priority Lien Obligations, to be applied in accordance with the applicable
provisions of the Intercreditor Agreement. Until so delivered, such proceeds
will be held by that Parity Lien Representative or that holder of a Parity Lien
Obligation, as the case may be, for the benefit of the holders of the Priority
Lien Obligations.

SECTION 7.22 Rights and Immunities of Parity Lien Representatives.

The Notes Trustee will be entitled to all of the rights, protections, immunities
and indemnities set forth in the Indenture, and any future Parity Lien
Representative will be entitled to all of the rights, protections, immunities
and indemnities set forth in the credit agreement, indenture or other agreement
governing the applicable Parity Lien Debt with respect to which such Person is
acting or will act as representative, in each case as if specifically set forth
herein. In no event will the Notes Trustee or any other Parity Lien
Representative be liable for any act or omission on the part of the Company or
any other Grantor or the Collateral Trustee hereunder.

[Remainder of this Page Intentionally Left Blank]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives as of the day and year first
above written.

 

  VIASYSTEMS, INC.      

By:

 

/s/ Daniel J. Weber

 

Name:

 

Daniel J. Weber

 

Title:

 

Vice President, General Counsel and Secretary

     

VIASYSTEMS INTERNATIONAL, INC.

     

By:

 

/s/ Daniel J. Weber

 

Name:

 

Daniel J. Weber

 

Title:

 

Vice President, General Counsel and Secretary

     

VIASYSTEMS TECHNOLOGIES CORP., L.L.C.

     

By:

 

/s/ Daniel J. Weber

 

Name:

 

Daniel J. Weber

 

Title:

 

Vice President, General Counsel and Secretary

     

VIASYSTEMS CORPORATION (formerly known

 

as Merix Corporation)

     

By:

 

/s/ Daniel J. Weber

 

Name:

 

Daniel J. Weber

 

Title:

 

Vice President and Secretary

     

MERIX ASIA, INC.

     

By:

 

/s/ Daniel J. Weber

 

Name:

 

Daniel J. Weber

 

Title:

 

Secretary

Collateral Trust Agreement



--------------------------------------------------------------------------------

  WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee under the Indenture    

By:

  /s/ Timothy P. Mowdy  

Name:

  Timothy P. Mowdy  

Title:

 

VP

      WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee      

By:

  /s/ Timothy P. Mowdy  

Name:

  Timothy P. Mowdy  

Title:

 

VP

   

Collateral Trust Agreement



--------------------------------------------------------------------------------

EXHIBIT A

to Collateral Trust Agreement

FORM OF

COLLATERAL TRUST JOINDER – ADDITIONAL PARITY LIEN OBLIGATIONS

Reference is made to the Collateral Trust Agreement, dated as of April 30, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Trust Agreement”), among Viasystems, Inc. a Delaware corporation,
the other Grantors party thereto, Wilmington Trust, National Association, as
Notes Trustee, Wilmington Trust, National Association, as Collateral Trustee,
and each other Person party thereto from time to time. Terms defined in the
Collateral Trust Agreement and not otherwise defined herein are as defined in
the Collateral Trust Agreement.

This Collateral Trust Joinder, dated as of             , 20            (this
“Collateral Trust Joinder”), is being delivered pursuant to [OPTION 1:
Section 3.8 of the Collateral Trust Agreement as a condition precedent to the
incurrence of the Indebtedness for which the undersigned is acting as agent]
[OPTION 2: the Collateral Trust Agreement as a condition precedent to the
[[Banking Product][Hedging] Obligations described below] being entitled to the
benefits of being Parity Lien Obligations under the Collateral Trust Agreement.

1. Joinder. The undersigned,             , a             , (the “New
Representative”) as [trustee, administrative agent, counterparty, provider]
under that certain [OPTION 1: [describe new Parity Lien Debt facility] (the “New
Parity Lien Facility”)] [OPTION 2: [describe new Banking Product Obligations or
Hedging Obligations] (the “New [Banking Product][Hedging] Obligations”)] hereby
agrees to become party as [a Parity Lien Representative and] a Secured Party
under the Collateral Trust Agreement for all purposes thereof on the terms set
forth therein, and to be bound by the terms, conditions and provisions of the
Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.

[2. Designation. The Company and the New Representative hereby designate the New
[Banking Product][Hedging] Obligations described on Schedule 1 to be “Parity
Lien Obligations” and hereby represent and warrant to the Collateral Trustee
that such New [Banking Product][Hedging] Obligations satisfy all the
requirements under the Collateral Trust Agreement and the other Parity Lien
Documents to be so designated.]

3. Lien Sharing and Priority Confirmation. The undersigned New Representative[,
on behalf of itself and each holder of obligations in respect of the New Parity
Lien Facility (together with the New Representative, the “New Secured
Parties”),] hereby agrees, for the enforceable benefit of each existing and
future Parity Lien Representative, each existing and future Collateral Trustee
and each existing and future Secured Party, and as a condition to being treated
as Parity Lien Obligations under the Collateral Trust Agreement that:

(a) all Parity Lien Obligations will be and are secured equally and ratably by
all Liens granted to the Collateral Trustee, for the benefit of the Secured
Parties, which are at any time granted by any Grantor to secure any Parity Lien

 

Exhibit A-1



--------------------------------------------------------------------------------

Obligations whether or not upon property otherwise constituting collateral for
such [New Parity Lien Facility] [New [Banking Product][Hedging] Obligations],
and that all Liens granted pursuant to the Parity Lien Security Documents will
be enforceable by the Collateral Trustee for the benefit of all holders of
Parity Lien Obligations equally and ratably as contemplated by the Collateral
Trust Agreement;

(b) the New Representative [and each other New Secured Party] is bound by the
terms, conditions and provisions of the Collateral Trust Agreement, the
Intercreditor Agreement (if applicable) and the Parity Lien Security Documents,
including, without limitation, the provisions relating to the ranking of Liens
and the order of application of proceeds from the enforcement of Liens; and

(c) the New Representative shall perform its obligations under the Collateral
Trust Agreement, the Intercreditor Agreement (if applicable) and the Parity Lien
Security Documents.

4. Appointment of Collateral Trustee. The New Representative[, on behalf of
itself and the New Secured Parties,] hereby (a) irrevocably appoints Wilmington
Trust, National Association as Collateral Trustee for purposes of the Collateral
Trust Agreement, the Intercreditor Agreement (if applicable) and the Parity Lien
Security Documents, (b) irrevocably authorizes the Collateral Trustee to take
such actions on its behalf and to exercise such powers as are delegated to the
Collateral Trustee in the Collateral Trust Agreement, the Intercreditor
Agreement (if applicable) and the Parity Lien Security Documents, together with
such actions and powers as are reasonably incidental thereto, and authorizes the
Collateral Trustee to execute any Parity Lien Security Document on behalf of all
Secured Parties and to take such other actions to maintain and preserve the
security interests granted pursuant to any Parity Lien Security Document, and
(c) acknowledges that it has received and reviewed the Collateral Trust
Agreement, the Intercreditor Agreement (if applicable) and the Parity Lien
Security Documents and agrees to be bound by the terms thereof. The New
Representative[, on behalf of the New Secured Parties,] and the Collateral
Trustee, on behalf of the existing Secured Parties, each hereby acknowledges and
agrees that the Collateral Trustee in its capacity as such shall be agent on
behalf of the New Representative and on behalf of all other Secured Parties
[(including the New Secured Parties)].

5. Consent. The New Representative[, on behalf of itself and the New Secured
Parties,] consents to and directs the Collateral Trustee to perform its
obligations under the Collateral Trust Agreement, the Intercreditor Agreement
(if applicable) and the Parity Lien Security Documents.

[6. Authority as Agent. The New Representative represents, warrants and
acknowledges that it has the authority to bind each of the New Secured Parties
to the Collateral Trust Agreement and the Intercreditor Agreement (if
applicable) and such New Secured Parties are hereby bound by the terms,
conditions and provisions of the Collateral Trust Agreement and the
Intercreditor Agreement (if applicable), including, without limitation, the
provisions relating to the ranking of Liens and the order of application of
proceeds from the enforcement of Liens.]

 

Exhibit A-2



--------------------------------------------------------------------------------

[7. Parity Lien Representative. The Parity Lien Representative in respect of the
New Parity Lien Facility is [insert name of New Representative]. The address of
the Parity Lien Representative in respect of the New Parity Lien Facility for
purposes of all notices and other communications hereunder and under the
Collateral Trust Agreement and the Intercreditor Agreement (if applicable) is
            ,             , Attention of             (Facsimile
No.             , electronic mail address:             ).]

[8. Officers’ Certificate. Each of the Grantors hereby certifies that the
Grantors have previously delivered the Officers’ Certificate contemplated by
Section 3.8(b)(i) of the Collateral Trust Agreement and all other information,
evidence and documentation required by Section 3.8 of the Collateral Trust
Agreement, in each case in accordance with the terms of the Collateral Trust
Agreement.]

9. Reaffirmation of Security Interest. By acknowledging and agreeing to this
Collateral Trust Joinder, each of the Grantors hereby (a) confirms and reaffirms
the security interests pledged and granted pursuant to the Parity Lien Security
Documents and grants a security interest in all of its right, title and interest
in the Collateral (as defined in the applicable Parity Lien Security Documents),
whether now owned or hereafter acquired to secure the Parity Lien Obligations,
and agrees that such pledges and grants of security interests shall continue to
be in full force and effect, (b) confirms and reaffirms all of its obligations
under its guarantees pursuant to the applicable Parity Lien Documents and agrees
that such guarantees shall continue to be in full force and effect, and
(c) authorizes the filing of any financing statements describing the Collateral
(as defined in the applicable Parity Lien Security Documents) in the same manner
as described in the applicable Parity Lien Security Documents or in any other
manner as the Collateral Trustee may determine is necessary, advisable or
prudent to ensure the perfection of the security interests in the Collateral (as
defined in the applicable Parity Lien Security Documents) granted to the
Collateral Trustee hereunder or under the applicable Parity Lien Security
Documents.

10. Counterparts. This Collateral Trust Joinder may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract.

11. Governing Law. THIS COLLATERAL TRUST JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

12. Miscellaneous. The provisions of Article 7 of the Collateral Trust Agreement
shall apply with like effect to this Collateral Trust Joinder.

[Signature Pages Follow]

 

Exhibit A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has caused this Collateral Trust
Joinder to be duly executed by its authorized representative, and each Grantor
party hereto have caused the same to be accepted by their respective authorized
representatives, as of the day and year first above written.

 

[NEW REPRESENTATIVE] By:     Name:   Title:  

 

Exhibit A-4



--------------------------------------------------------------------------------

 

Acknowledged and agreed:

   

VIASYSTEMS, INC.

     

By:

     

Name:

   

Title:

       

VIASYSTEMS INTERNATIONAL, INC.

     

By:

     

Name:

   

Title:

       

VIASYSTEMS TECHNOLOGIES CORP., L.L.C.

     

By:

     

Name:

   

Title:

        VIASYSTEMS CORPORATION (formerly known as Merix Corporation)      

By:

     

Name:

   

Title:

       

MERIX ASIA, INC.

     

By:

     

Name:

   

Title:

 

 

Exhibit A-5



--------------------------------------------------------------------------------

The Collateral Trustee acknowledges receipt of this Collateral Trust Joinder and
agrees to act as Collateral Trustee with respect to the [New Parity Lien
Facility] [New [Banking Product][Hedging] Obligations] in accordance with the
terms of the Collateral Trust Agreement, the Intercreditor Agreement and the
Parity Lien Security Documents.

Dated:                         , 20        

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:     Name:  
Timothy P. Mowdy Title:   VP

 

Exhibit A-6



--------------------------------------------------------------------------------

EXHIBIT B

to Collateral Trust Agreement

FORM OF

COLLATERAL TRUST JOINDER – ADDITIONAL GRANTOR

Reference is made to the Collateral Trust Agreement, dated as of April 30, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Trust Agreement”), among Viasystems, Inc. a Delaware corporation,
the other Grantors party thereto, Wilmington Trust, National Association, as
Notes Trustee, Wilmington Trust, National Association, as Collateral Trustee,
and each other Person party thereto from time to time. Terms defined in the
Collateral Trust Agreement and not otherwise defined herein are as defined in
the Collateral Trust Agreement.

This Collateral Trust Joinder, dated as of             , 20            (this
“Collateral Trust Joinder”), is being delivered pursuant to Section 7.19 of the
Collateral Trust Agreement.

The undersigned,             , a             (the “Additional Grantor”) hereby
agrees to become a party to the Collateral Trust Agreement as a Grantor
thereunder, for all purposes thereof on the terms set forth therein, and to be
bound by all of the terms and provisions of the Collateral Trust Agreement as
fully as if the Additional Grantor had executed and delivered the Collateral
Trust Agreement as of the date thereof.

This Collateral Trust Joinder may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.

This Collateral Trust Joinder shall be governed by, and construed in accordance
with, the laws of the State of New York.

[Signature Pages Follow]

 

Exhibit B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has caused this Collateral Trust
Joinder to be duly executed by its authorized representative as of the day and
year first above written.

 

[ADDITIONAL GRANTOR] By:     Name:   Title:  

 

Exhibit B-2



--------------------------------------------------------------------------------

The Collateral Trustee acknowledges receipt of this Collateral Trust Joinder and
agrees to act as Collateral Trustee with respect to the Collateral pledged by
the Additional Grantor, as of the day and year first above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:     Name:  
Timothy P. Mowdy Title:   VP

 

 

 

 

Exhibit B-3